DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tina Dorr on July 26, 2021.

The application has been amended as follows: 
1. 	Cancel claim 6.
2.	In claim 7, 1st line, replace "claim 6'” with –claim 1—
3.	Cancel claim 12
	

Allowable Subject Matter

Claims 1-5, 7-11, 14, and 21 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…removing a portion of the spacer material in contact with the metal layer; forming a recess in the metal layer at the end of the trench, a portion of the metal layer directly beneath the spacer material being removed to form the recess, and lateral sidewalls of the recess not extending beyond vertical sidewalls of the spacer material: and removing remaining portions of the spacer material…” in combination with the remaining limitations. Claims 2-5 and 7 are dependent upon claim 1 and are therefore allowable.

Regarding claim 8, the prior art fails to anticipate or render obvious the claimed invention including “…forming a recess in the metal layer at the end of the trench, a portion of the metal layer directly beneath the spacer material being removed to form the recess, and lateral sidewalls of the recess not extending beyond vertical sidewalls of the spacer material and removing remaining portions of the spacer material…” in combination with the remaining limitations. Claims 9-11 and 14 are dependent upon claim 8 and are therefore allowable.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899